DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher J. Nichols (Reg.# 55984) on 08/5/2022. 
The application has been amended as follows: 
In the claims:
In Claim 8, line 13: please amend “the second input terminal and the output terminal” to recite “[[the]]a second input terminal and [[the]]an output terminal”.
In Claim 9, line 1: please amend “The electrochemical measurement device” to recite “The 
In Claims 13-15, line 1: please amend “The electric circuit of claim 8” to recite “The device of claim 8”.

Allowable Subject Matter
Claims 5 and 8-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed invention as a whole, especially the limitations of the independent claim 5 “a switch circuit having a first input terminal, a second input terminal and an output terminal; and a buffer circuit having an input terminal and an output terminal, wherein the capacitor is connected to the output of the operational amplifier at one end (OUT), and connected to the output terminal of the switch circuit at the other end, wherein the switch circuit is connected to the output terminal of the buffer circuit at the first input terminal, and connected between the inverting input (-IN) of the operational amplifier at the second input terminal, and wherein the buffer circuit is connected to the inverting input (-IN) of the operational amplifier at the input terminal" and the limitations of the independent claim 8 “a switch circuit having a first input terminal, the second input terminal and the output terminal; and a buffer circuit having an input and an output, wherein the capacitor is connected to the output of the operational amplifier (OUT) and the counter electrode (CE) at one end, and connected to the output terminal of the switch circuit at the other end, wherein the switch circuit is connected to the output terminal of the buffer circuit at the first input terminal, and connected to the inverting input of the operational amplifier (-IN) and the reference electrode (RE) at the second input terminal, and wherein the buffer circuit is connected to the inverting input (-IN) of the operational amplifier and the reference electrode (RE) at an input terminal.”
The closest prior art to the present application is Goumont et al. (US 6228237). 
Goumont teaches an electrical circuit used for an electrochemical measurement of a solution, comprising: a voltage generating circuit; a current measuring circuit configured to be connected to a working electrode (WE) in contact with the solution; an operational amplifier having an output (OUT), a non-inverting input (+IN), an inverting input (−IN), the output (OUT) being configured to be connected to a counter electrode (CE) in contact with the solution, the inverting input (−IN) being configured to be connected to a reference electrode (RE) in contact with the solution, the non-inverting input (+IN) is connected to the voltage generating circuit; and a capacitor connecting OUT and (−IN) of AO3 [see col. 3, lines 14-25; col. 4, lines 3-21; Fig. 4]. 
However, there is no teaching, suggestion, or motivation for why one skilled in the art would modify the electrical circuit of Goumont to have a capacitor, a switch circuit and a buffer circuit between the counter electrode and the reference electrode, as the limitations recited in independent claims 5 and 8. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claims 5 or 8. Claims 9-15 are dependent from or otherwise include the limitations of claim 5 or 8 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Gupta (US Pub. No. 2018/0372667A1) teaches an electrochemical sensor for detection of analytes, wherein the reference electrode connects a buffer circuit 160. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571)272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795                                                                                                                                                                                                        
/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795